DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-9 in the reply filed on 07/07/2020 is acknowledged.  The traversal is on the ground(s) that the prior art as applied does not teach the special technical feature of the variation concentration distribution of the manganese and that the variation shows a CV value of 35-330% (Applicant’s Arguments, Pages 1-2).  Applicant further argues that the search and examination of the entire application could be made without serious burden (Applicant’s Arguments, Page 2).
In regards to Applicant’s arguments that the prior art does not teach the CV values as claimed, Examiner notes that in view of the prior art rejections set forth below utilizing Lin, the prior art of Lin also meets the teaching of the CV value range as claimed.  Therefore, Applicant’s argument is not persuasive.
Furthermore, in regards to Applicant’s arguments regarding burden, Examiner notes that the differences between a National Application filed under 35 U.S.C. 111(a) and a National Stage Application submitted under 35 U.S.C. 371 are often subtle, but the differences are important. See MPEP 1896. U.S. National Applications filed under 35 U.S.C. 111(a) are subject to restriction practice in accordance with 37 CFR 1.141-1.146. See MPEP 1896 and MPEP 803. U.S. National Stage Applications are subject to Unity of Invention practice in accordance with 37 CFR 1.475 and 1.499. See MPEP 1896. Under the Unity of Invention standard, demonstrating a serious search burden is not a factor that is considered. 
The instant application is a U.S. National Application filed under 35 U.S.C. 371. Therefore, Unity of Invention practice is used. Accordingly, Applicant’s arguments that the application does not place a serious search burden are irrelevant to the determination of Unity of Invention and are not persuasive. 
The Examiner directs Applicant’s attention to MPEP 1896, which sets forth the differences between National Applications filed under 35 U.S.C. 111(a) and National Stage Applications submitted under 35 U.S.C. 371. Applicant is encouraged to review this portion of the MPEP to become acquainted with the differences in order to ensure an understanding of these differences and the proper regulations, standards, and procedures associated with each of these types of applications.
Examiner adds that the original restriction/election requirement comprised Group I, of the piezoelectric composition, and Group II, of the piezoelectric element.  Claim 5, which was originally set forth in Group 1, is directed to Group II and is also hereby withdrawn.
Therefore, the restriction requirement filed on 05/12/2022 is maintained.  Claims 5 and 10-16 are withdrawn.  An action on the merits is set forth below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2017-062381, filed on 03/28/2017, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 12/23/2019, 07/14/2021, and 12/23/2021 were considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over online publication “Piezoelectric and ferroelectric properties of KxNa1-xNbO3 lead-free ceramics with MnO2 and CuO doping”, Lin et al., Journal of Alloys and Compounds 461, 6 August 2007, pp. 273-278 (Lin).  
In regards to Claims 1-4 and 6-9, Lin teaches that lead-free ceramics of KxNa1-xNbO3 doped with MnO2 and CuO have been fabricated via an ordinary ceramic technique, wherein the doping of MnO2 and CuO is effective in promoting the densifications of the ceramics (Abstract) – corresponding to the technical feature of a piezoelectric composition comprising manganese and a complex oxide having a having a perovskite structure represented by a general formula ABO3, wherein the A site is potassium or potassium and sodium, a B site is niobium site (instant Claim 1).  Lin also teaches that the alkali niobiate used and abbreviated as KNN can be K0.5Na0.5NbO3, which corresponds to the compositional formula (KxNay)NbO3 wherein x=0.5, y=0.5, and x+y=1 (instant Claim 2).  Additionally, Lin teaches that with the doping of CuO and MnO2, the grains become slightly smaller, such that the relative density is high, which shows that MnO2 and CuO are effective in the densification of (Page 275, ¶2).  Lin also teaches in one embodiment, KNN-0.50/y/z ceramics wherein y/z=0.75/0.25 (Fig. 2d, Page 274) – corresponding to the manganese being included in z mol% in terms of MnO2 with respect to 1 mol of complex oxide, z satisfying 0.5 ≤ z  ≤ 2.5 (instant Claims 3 and 6), and copper being included in n mol% in terms of CuO with respect to 1 mol of complex oxide, n satisfying 0.2 ≤ n ≤ 0.8 (instant Claims 4, 7-9).  
Although Lin does not explicitly teach that the concentration distribution of the manganese having a variation CV value of 35-440%, given that Lin teaches a product that is compositionally equivalent to that of the instant application, one of ordinary skill in the art would expect it to inherently have the same properties, including the variation CV value of 35-440%.  In particular, the instant specification teaches that in order to set the CV value within the above range, Mn is in the range as claimed of 0.5 ≤ z  ≤ 2.50 (¶38), and that methods of controlling the CV value besides the range of Mn amount include mixing method, firing conditions, etc. (¶39).  
As to Claim 1, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Lin teaches a method of preparing the composition, including synthesizing the complex oxide of alkali niobite by solid-state reaction, then calcination, and followed by ball-milling for 8h after milling, wherein the powders were mixed with a PVA binder solution and sintered at 1060-1120 °C for 4h in air (Page 274, ¶2).  This is the same method used by Applicants to produce the claimed product.  In particular, Applicant teaches the starting materials being mixed, formed, and exposed to calcination to obtain the calcined powder of the complex oxide (¶55), followed by adding the starting materials of Mn and Cu, and mixing in a ball mill, followed by being sintered in an oxygen-containing atmosphere (¶¶58-61).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the variation CV value of 35-440% (instant Claim 1).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chinese Patent Application Publication No. CN 102070337 (Hong) teaches a low-temperature sintered potassium sodium niobiate lead-free piezoelectric ceramic, which is expressed by a low-temperature clinker of a general formula KaNabNbO3-x, wherein a and b express molar fractions of elements respectively, the a is more than or equal to 0.3 and less than or equal to 0.7, and the b is more than or equal to 0.3 and less than or equal to 0.7; x expresses weight percentage of the low-temperature clinker in the KaNabNbO3, and x is more than 0 and less than or equal to 15 percent; and the low-temperature clinker consists of one or more of Li2O, Na2O, K2O, B2O3, SiO2, CaO, BaO, ZnO, CuO, MnO2 and MgO (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784